UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2914



CLAUDE F. MOFFITT,

                                              Plaintiff - Appellant,

          versus

CITY OF CHARLOTTE, NORTH CAROLINA; TRANSIT
MANAGEMENT OF CHARLOTTE; DAVID HINES; REBECCA
CHERRY; ROBERT WILLIAMS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-92-438-MU)

Submitted:   December 17, 1996            Decided:   January 13, 1997

Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claude F. Moffitt, Appellant Pro Se. Robert Dennis McDonnell,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dants' Fed. R. Civ. P. 50(a) motion for judgment as a matter of law

in this action alleging a violation of 42 U.S.C. §§ 1985, 1986

(1994). We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm the deci-
sion of the district court. Moffitt v. City of Charlotte, No. CA-
92-438-MU (W.D.N.C. Sept. 20, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the
decisional process.




                                                          AFFIRMED




                                2